Citation Nr: 1416041	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-47 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 2001 to August 2008.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter for additional development in July 2011.  This was accomplished to the extent possible without the Veteran's cooperation, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not report for a VA examination that was necessary for an opinion regarding the nature and etiology of his claimed psychiatric disorder, and did not provide VA with current contact information, such that a new examination could be scheduled.

2.  A diagnosis of PTSD is not shown.

3.  An acquired psychiatric disorder is not shown to be related to the Veteran's active duty service.

4.  A current diagnosis of depression is not shown, and depression was not manifest within 12 months of the Veteran's service-connected mild traumatic brain injury (TBI), currently rated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Following the Board's July 2011 remand, the Veteran was notified in October 2011 that he was scheduled for a November 2011 VA examination.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements. 

Pursuant to the July 2011 remand instructions, the RO scheduled the Veteran for a VA psychiatric examination to assist in identifying any current psychiatric disorders present since active service, and the etiology of any diagnosed psychiatric disorder.  The Veteran's representative notified the RO in August 2011 that the Veteran was out of the country for work, and requested that the examination be scheduled during a time frame in September and October 2011, when the Veteran would be in the country.  The RO notified the Veteran in October 2011 that he had been scheduled for a November 2011 examination.  An October 2011 document from the RO indicates that the Veteran cancelled this examination.  A December 2011 statement from the Veteran states that he was out of the country during the scheduled examination, and would like to reschedule the examination when he returns.  In September 2012, the RO attempted to contact the Veteran at his two last known phone numbers and was unsuccessful.  The Veteran's representative attempted to contact the Veteran at the RO's request, but was also unsuccessful.  The Supplemental Statement of the Case issued in September 2012 advised the Veteran that a new VA examination would be scheduled at his request, but he did not respond.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the Veteran has not kept VA apprised of his current contact information; as a result, the RO cannot arrange for a VA examination that might assist him in establishing his claim.  

When a claimant does not report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2013).  Thus, given that the Veteran did not report for the November 2011 examination, and did not keep the RO apprised of his current contact information, such that a new examination could be scheduled, the Board must decide the claim based on the evidence of record.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).  The evidence of record does not reflect that the Veteran has been diagnosed with a psychosis as defined by VA regulation.  Because the Veteran is not diagnosed with a "psychosis" as defined by VA regulation, he does not have a chronic disease listed under 
§ 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection an acquired psychiatric disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Effective January 2014, 38 C.F.R. § 3.310 was revised, in part.  See 78 Fed. Reg. 76,196-76,209 (December 2013).  The final rule adds five diagnosable illnesses as secondary conditions which would be held to be the proximate result of a service-connected TBI.  Id.  The five illnesses are: (1) Parkinsonism (including Parkinson's disease), manifested following moderate or severe TBI; (2) unprovoked seizures manifested following moderate or severe TBI; (3) dementias of the following types: presenile dementia of the Alzheimer type, frontotemporal dementia, and dementia with Lewy bodies, if manifest within 15 years following moderate or severe TBI; (4) depression if manifest within 3 years of moderate or severe TBI, or within 12 months of mild TBI; and (5) diseases of hormone deficiency that result from hypothalamo-pituitary changes if manifest within 12 months of moderate or severe TBI.  Id.  This final rule amends VA's regulation concerning determinations of "secondary service connection" by identifying circumstances under which certain illnesses will, absent clear evidence to the contrary, be found to be the secondary result of a service-connected TBI.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he asserts in the April 2011 Informal Hearing (IHP) presentation that the evidence of record demonstrates in-service stressors and a current diagnosis of several psychiatric conditions.  Alternatively, the Veteran suggested in the April 2011 IHP that any currently diagnosed psychiatric disorder is due to the Veteran's service-connected TBI.  

The Veteran's DD Form 214 reveals that the Veteran served in the field artillery.  Moreover, a portion of the Veteran's service was in Iraq, as a result of which he received a number of awards and commendations, including the Combat Action Badge.  Accordingly, as regards the Veteran's claim for service connection for PTSD, the presence of an in-service stressor has been conceded. 

In a December 2007 Post-Deployment Health Assessment, the Veteran indicated that he intended to seek counseling prior to redeployment, and noted that he was concerned about his migraine headaches, acute stress reaction, and marital strain/stress.  The Veteran endorsed depression and excessive worry due to family problems on his June 2008 report of medical history, conducted prior to separation from service.  A psychiatric evaluation was normal on the June 2008 report of medical evaluation.  That report also notes that the Veteran was in marital counseling, and recommends that the Veteran "continue with counseling and medication."  

The Veteran was afforded a VA psychiatric examination in August 2009.  The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the assessment was anxiety disorder and alcohol abuse.  The VA examiner noted that the Veteran's alcohol abuse contributed approximately 30 percent to his disability, while his anxiety disorder contributed 70 percent.  The examiner did not review the Veteran's claims folder. 

An August 2009 VA outpatient treatment record notes that the Veteran had a positive screen for PTSD, depression, and alcohol abuse.  A September 2009 treatment record shows that the Veteran received a score of 56 on a PTSD checklist, where a score of 50 was suggested for a diagnosis of PTSD.  An October 2009 treatment record shows that the Veteran had symptoms consistent with a bipolar disorder and attention deficit hyperactivity disorder, and that, while the Veteran met the minimum criteria for PTSD, the associated symptoms were not predominant.  Rather, the assessment was cyclothymic disorder, rule out bipolar disorder, attention deficit hyperactivity disorder, and alcohol dependence. 

The Veteran was afforded a VA psychiatric examination in September 2010.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the assessment was cyclothymic disorder, attention deficit hyperactivity disorder, and alcohol abuse.  The VA examiner explained that, while the Veteran had symptoms consistent with a bipolar disorder and attention deficit hyperactivity disorder, as well as PTSD, those symptoms were "not predominant."  The VA examiner did not have access to the Veteran's claims folder; however, the examiner issued an addendum opinion five days later noting that the claims folder had been reviewed.

A December 2010 VA outpatient treatment note shows that the Veteran reported being diagnosed with depression at the September 2010 VA examination; however, the September 2010 VA examination report does not show a diagnosis of depression.  

In light of the absence of a clear diagnosis of PTSD or a medical nexus opinion with regard to any currently diagnoses psychiatric disorder, the Board remanded the claim in July 2011 to obtain a medical opinion with regard to the Veteran's claims that he has an acquired psychiatric disorder, to include PTSD, and that any such disorder is related to his service or his service-connected TBI.  As noted, the Veteran did not report to the November 2011 VA examination, which would have provided a medical opinion regarding the nature and etiology of any psychiatric disorder.  Therefore, this claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board finds that service connection for PTSD is precluded because the evidence does not reflect such a diagnosis; in order for service connection for PTSD to be granted, a current diagnosis of PTSD is required.  38 C.F.R. §§ 3.303, 3.304, 4.125; Brammer, supra.  To the extent that the Veteran is asserting that he has PTSD, the assertion is not competent or probative as to a diagnosis, as the Veteran is not shown to have the requisite expertise to render a diagnosis of PTSD, which requires specialized mental health training.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).

The Board further finds that an acquired psychiatric disorder is not related to the Veteran's active duty service or his service-connected TBI.  The Veteran did complain of vague symptoms such as depression and excessive worry in service, but these symptoms were attributed to his marital problems, and not to a mental health condition.  VA examinations provided in conjunction with his claim did not provide a medical nexus opinion linking any current psychiatric condition to service or service-connected TBI.  Thus, service connection for an acquired psychiatric disorder is not warranted on a direct or secondary basis.

The Board finds that a current diagnosis of depression is not shown, and depression was not manifest within 12 months of the Veteran's service-connected mild TBI, currently rated as 10 percent disabling.  Although the Veteran reported a diagnosis of depression in December 2010, the record does not reflect that such a diagnosis has been made.  Therefore, the provisions for presumptive service connection secondary to TBI do not apply to this claim.  38 C.F.R. § 3.310, 78 Fed. Reg. 76,196-76,209. 

The Board acknowledges the Veteran's assertion that he has a psychiatric disorder as a result of his active duty service, or alternatively, that any diagnosed psychiatric disorder is secondary to his service-connected TBI.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology or providing a medical nexus opinion.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Therefore, the Veteran's mere assertion that his psychiatric symptoms are related to service is insufficient to establish a nexus for service connection purposes. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


